Hobbs v New York City Hous. Auth. (2019 NY Slip Op 00686)





Hobbs v New York City Hous. Auth.


2019 NY Slip Op 00686


Decided on January 31, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 31, 2019

Renwick, J.P., Gische, Kapnick, Gesmer, Moulton, JJ.


8283 300562/13

[*1]Anna Hobbs, Plaintiff-Respondent,
vNew York City Housing Authority, Defendant-Appellant.


Wilson Elser Moskowitz Edelman & Dicker LLP, New York (Patrick J. Lawless of counsel), for appellant.
Arnold E. DiJoseph, P.C., New York (Arnold E. DiJoseph of counsel), for respondent.

Order, Supreme Court, Bronx County (Llinet M. Rosado, J.), entered on or about March 6, 2018, which denied defendant's motion for summary judgment, unanimously affirmed, without costs.
Plaintiff slipped on urine in an elevator in one of defendant's buildings sometime between 12:00 a.m. and 1:00 a.m. on Saturday, September 22, 2012. Defendant moved for summary judgment, claiming lack of actual or constructive knowledge of the hazardous condition.
Defendant submitted evidence that custodians were expected to inspect and clean the two elevators in the building twice daily, and that they had "often" responded to reports of urine in the elevators, which they mopped up, but did not record having cleaned. However, defendant presented no evidence at to when the elevator in which plaintiff fell was last inspected or cleaned prior to plaintiff's fall, as required to meet its burden on this motion (Gautier v 941 Intervale Realty LLC, 108 AD3d 481, 481 [1st Dept 2013]).
We have considered defendant's remaining arguments and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JANUARY 31, 2019
DEPUTY CLERK